Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not indicate that the detection section detects the stored power based on the output voltage detected at a first time when the battery is fully charged, only that it “detects the stored power amount on a difference between this output voltage and an output voltage at time of fully charged state of the battery” (e.g. the output voltage at the time of the fully charged state of the battery might have been previously input rather than detected).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Respect to Claim 1  
	The specification states that the detection section detects an output voltage of the battery and then detects the stored power amount on a difference between this output voltage and an output voltage of fully charged state of the battery, and that as such detection is known, explanation thereof will be omitted. To the degree that it is unclear whether the detection that is known is the detection of the output voltage of the battery or the detection of the stored power amount on a difference between this output voltage and an output voltage of fully charged state of the battery, it is unclear whether the detection of the “stored power amount on the difference” is admitted prior art or if it should be considered something new to the invention. To the degree that it could be argued that it is new to the invention, this feature in the specification lacks detail as to how it is to be done, such as whether the “difference” is a mathematical difference (indicating subtraction specifically) or the common definition meaning a different value which might then be used as part of a formula such as a fraction to determine the stored power, and also it is not clearly stated how the stored power is detected based on these values, and so this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With Respect to Claims 3-5
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1  
	It is unclear whether the phrase “based on a difference” should be narrowly interpreted to mean the mathematical difference (i.e. to require subtraction) or to more broadly indicate two different values. It is unclear what the scope of the phrase “configured to detect an output voltage. . .at a fist time when the battery is fully charged and at a second time. . .and, based on a difference. . .configured to detect a stored power amount of a battery” is, noting firstly that detecting a stored battery amount of the battery appears to be meant to indicate determining the stored power amount of the battery, as ordinarily the output voltage at time of full charge and when partially discharged (alone or in combination with other values) are detected and then used in known electrical formula to determine the stored power amount. It is further unclear whether this phrase requires that the detection section have some part such as a processor to perform calculations, if the mere capability of detecting output voltage at the two times is sufficient to “detect a stored power amount”, or if the phrase has some other scope.
	It is unclear what the scope of the phrase “configured to charge electric power to the battery. . .when the stored power amount of the battery is equal to or smaller than a preset stored power amount”, such as whether this requires some sort of automatic turn on and/or shutoff structure, whether it requires the ability input a particular stored power amount or if charging until the battery is full is sufficient (i.e. full is considered the “preset stored power amount”), if it encompasses charging anytime which would then also charge when the stored power amount is equal to or less than the “preset stored power amount”, or if it has some other scope.
	The remainder of this office action is based on the invention as best understood by the Examiner. 
With Respect to Claims 3-5  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2011/0153338 to Anderson (Anderson) in view of U.S. Patent Publication #2005/0163602 to Warlow (Warlow), U.S. Patent #10,453,348 to Speasl (Speasl), U.S. Patent #6,127,810 to Sato (Sato), and either admitted prior art or U.S. Patent #6,483,274 to Lee (Lee), either alone or also in view of U.S. Patetn #9,698,393 to Fukui (Fukui) or U.S. Patent #9,893,542 to Hwang (Hwang), Swedish Patent Application #1530185-6 to Andersson (Andersson2) and/or U.S. Patent Publication #2002/0086703 to Dimenstein (Dimenstein). 
With Respect to Claim 1
Anderson discloses an accommodation device configured to accommodate a plurality of work vehicles that carry out a work while traveling autonomously, comprising: a plurality of work vehicles that carry out a work while travelling autonomously (see e.g. [0025, 0029]) and transporting the work vehicles from one location to another via a vehicle ([0039]); wherein each accommodation case of the plurality of accommodation cases comprises: (ii) a power storage section (144) configured to charge electric power to the battery for storage therein when the stored power amount of the battery is equal to or smaller than a preset stored power amount ([0039] discloses such recharging, noting that recharging when the stored power amount is equal to or smaller than a preset stored power amount is inherent as it will at least charge when less than full or alternately the structure is clearly capable of the claimed use at other desired preset power amounts if desired e.g. by having a user power it up to any given desired power level or automating such powering up activity), but does not provide details of the structure of the vehicle and so does not disclose a plurality of accommodation cases configured to be mounted on a load carrying bed of a transporter vehicle and capable of accommodating the plurality of work vehicles individually; a movable track mounted on the load carrying bed of the transporter vehicle configured to connect to each of the plurality of accommodation cases respectively and further configured to rotate each of the plurality of accommodation cases along a vertical, circumferential preset path of the track; wherein each accommodation case of the plurality of accommodation cases comprises: (i) a detection section configured to detect an output voltage of a battery mounted on a work vehicle accommodated in the accommodation case at a first time when the battery is fully charged and at a second time when the battery is less than fully charged, and, based on a difference between the output voltage detected at the first time and the output voltage detected at the second time, configured to detect a stored power amount of the battery mounted on the accommodated work vehicle, or wherein the power storage section of the accommodation cases and the movable track are configured to be powered by a same power source onboard the transporter vehicle.   
However, Warlow discloses using a movable track (51-52 and related structure) mounted on the load carrying bed of a transporter vehicle (abstract, [0018], [0020], [0024]) in order to allow for materials or cargo to be easily loaded and unloaded for transport via the vehicle without manual lifting and/or with minimal interaction from an operator ([0018-0021]), the movable track configured to connect to the cargo to secure the cargo in place ([0038], noting tire retaining device is disclosed as one example of a cargo retaining device).  
Speasl discloses a similar accommodation device (base module 105 which as shown is  a vehicle with wheels or disclosed as being coupled to a vehicles) for a plurality of work vehicle that carry out work while traveling autonomously (noting UAV 100) and a track (120) for moving an accommodation structure/work vehicle holding device (takeoff/landing surface 115), the accommodation structure including a power storage section (power transfer module 110) configured to charge electric power to the battery of the work vehicles for storage therein (Col. 7 lines 35-44); and using the same power source (505) on the transporter vehicle for moving along the track and the power storage section of the accommodation structure (Col. 8 lines 11-17, Col. 17 lines 53-57; see also Col. 10 lines 62-67 for using solar panels 165 to assist in providing electrical energy to power the power transfer module 110 and the motor 125 as well as other parts of the base module 105).  
Sato discloses a recharging method for a rechargeable battery like the rechargeable battery on the accommodated work vehicles, with a charger including a detection section for detecting an output voltage at a second time when the battery is less than fully charged and based on a difference between the output voltage and an output voltage at a first time when the battery is fully charged (Col. 4 lines 44-62 indicates use of output voltage when battery is fully charged, and the detection section is capable of detecting output voltage at this time to determine this value which is sufficient to meet this claim language; alternately using the detection section to do so is clearly obvious as a mere selection of an art appropriate way to determine this value), detecting a stored power amount of a battery mounted on a charging/connected device (controller 22 determines whether the battery is fully charged on the basis of the voltage being applied to its voltage detection input A/D and the difference between this and the fully charged state, and is capable of claimed use as determining the stored power amount from the data the detection section is disclosed as collecting is known in the art per Applicant’s admission).
Lee discloses a method of displaying battery capacity information, including detecting and using the output voltage in a fully charged state (it discloses measuring the actual current capacity which constitutes the fully charged state) and determining the relative state of charge/stored power amount of the battery based on the output voltage at the current time. 
It would further have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Sato, to add a detection section to the accommodation cases in order to allow for use and charging of work vehicles which lack detection sections of their own, in order to allow the accommodation cases to charge when power is not full and stop charging when the work vehicles are fully charged, and/or as a redundant charging system in case the detection section on the work vehicle(s) is faulty or malfunctioning. It would further have been obvious to use the method taught by Lee in order to obtain a more accurate indicator of the current stored power of the battery as taught by Lee in order to avoid running out of power during use and/or for the other benefits disclosed by Lee for its method.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Warlow, to hold and transport the work vehicles of Anderson in accommodation cases/containers secured to a movable track mounted on the load carrying bed of a transporter vehicle like that of Warlow, in order to allow for long distance transportation and deployment of the work vehicles as taught by Anderson and ease of loading and unloading the accommodation cases/containers and their contents as taught by Warlow, and/or as a mere selection of an art appropriate structure for the home location (104).  
It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Speasl to use the same source (e.g. solar panels or power source 555) to power both the power storage section of an accommodation structure used to recharge an autonomous work vehicle and the structure the accommodation structure is mounted to, to use a same power source onboard the transporter vehicle to power both the power storage section of the accommodation cases and the movable track, as a mere selection of an art appropriate method of power each/both, in order to reduce the number of separate power sources on the vehicle that would require separate servicing/maintenance, and/or as doing so constitutes at most merely making integral which does not patentably distinguish over the prior art (MPEP 2144.04) (i.e. compared to two separate power sources, it merely makes both power sources  a single/integral power source).
Alternately, although Examiner maintains that the disclosure of the prior art is sufficient to meet the scope of the indefinite claim language (see the 112 rejection above for details), as to the power storage section configured to charge when the stored power amount of the battery is equal to or smaller than a preset stored power amount, Fukui discloses partially charging rather than fully charging the battery of an automated guided vehicle similar to the autonomous vehicles of the combination, in order to prevent charging when the battery does not need to be charged (i.e. it is lower than a charging needless threshold voltage); or Hwang discloses having a charging module provide current to charge a battery until the battery reaches a target state of charge (see e.g. abstract) that may be a partial charge condition, in order to prevent long term cycle damage to the battery. It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Fukui or Hwang, to form the power storage section so as to start charging if below a preset stored power level and stop if above that level, in order to avoid needless charging and/or prevent long term cycle damage to the battery as taught by either reference.  
	Alternately, although Examiner maintains that Anderson provides sufficient motivation to use cases for the work vehicles, Andersson2 discloses transporting similar work vehicles to those of Anderson in a plurality of accommodation cases attached to the vehicle (e.g. multiple such cases connected as a stand, see e.g. FIGS. 1, 2C, and 3) for transport and deployment to various work sites, and including a recharging structure for recharging the work vehicles in the cases, which provides additional motivation for/evidence of the obviousness of the combinations above (e.g. using accommodation cases to removably store the work vehicles of Anderson in a transporting vehicle like that of Warlow for transport between work sites and the accommodation cases including a power storage section for charging the battery).   
	Alternately, although Examiner maintains that Sato and admitted prior art or Sato and Lee provide sufficient motivation to indicate the obviousness of the claimed invention, Dimenstein discloses forming a docking/charging station with a detection section configured to detect a stored power amount of a battery mounted on a charging/connected device ([0035], it detects at least whether it is fully charged or not fully charged) in order to charge the device if it is not fully charged and to indicate whether the battery of the connected device is charging or fully charged, but does not detail how it detects the charge in the battery, and so provides additional motivation to modify the accommodation case of the prior art to detect the stored power amount of the battery, in order to allow for indication of the charging or charged state of the work vehicle in the accommodation case (e.g. via LED as taught by Dimenstein), and/or as a mere selection of an art appropriate home base/docking station structure to use. 
With Respect to Claim 3
The accommodation device of claim 1, wherein each accommodation case of the plurality of accommodation cases is configured to accommodate a work vehicle comprising: a temperature sensor mounted on the work vehicle for detecting an ambient temperature; a gas cylinder mounted on the work vehicle and charged with fire extinguishing gas; and a valve control section configured to open a valve of the gas cylinder when the ambient temperature becomes equal to or higher than a preset temperature (at least inasmuch as the structure is capable of accommodating a work vehicle capable of performing such work and having these parts, noting also that Anderson discloses work vehicles having various functions and configurations and fire fighting robots with temperature sensors are known in the art as are gas cylinders with fire extinguishing gas and valve controls).  
With Respect to Claim 4
The accommodation device of claim 1, wherein each accommodation case of the plurality of accommodation cases is configured to accommodate a work vehicle comprising: an air blower for blowing air onto a dropped object in the work site (at least inasmuch as the structure is capable of accommodating a work vehicle capable of performing such work and having these parts, noting also that Anderson discloses various different work vehicles with different functions and that grass cutting work vehicles are well known in the art).   
With Respect to Claim 5
The accommodation device of claim 1, wherein each accommodation case of the plurality of accommodation cases is configured to accommodate a work vehicle comprising: an arm portion that extends from a vehicle body along a work surface of the work site in a direction intersecting an advancing direction of the work vehicle (at least inasmuch as the structure of the combination is capable of accommodating a work vehicle capable of performing such work and having these parts, noting also that Anderson discloses various different work vehicles with different functions including lawn care such as watering, and that work vehicles for grass cutting are well known in the art).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Warlow and either Dimenstein or Sato, either alone or also in view of Andersson2 as applied to claim 1 above, and further in view of U.S. Patent #7,182,144 to Baba (Baba), U.S. Patent #7,228,203 to Koselka (Koselka), and U.S. Patent #8,807,234 to Ariizumi (Ariizumi).
With Respect to Claim 3
As an alternative to the rejection above using Anderson in view of Casucci and either Dimenstein or Sato alone, although the work vehicle is clearly only functionally claimed, in the interests of advancing prosecution, this combination is presented as an alternative rejection of claim 3. 
Baba discloses a work vehicle/robot used for fire fighting and including sensors mounted on the work vehicle for detecting fire and an extinguisher including an extinguishant for extinguishing the fire; Koselka discloses using a temperature/heat sensor on a robot to detect dangers (although not explicitly stated in Koselka, fire is a common danger detectable via heat sensors); and Ariizumi discloses an automated fire extinguishing system including a sensor (12) to detect if there is a fire, a fire extinguisher including a fire extenguishant that is a gas (carbon dioxide) and a gas cylinder charged with the fire extinguishing gas, and a valve control section (Controller H) configured to open a valve of the gas cylinder (noting electromagnetic on/off valve) when the ambient temperature becomes equal to or higher than a preset temperature (Col. 13 lines 39-53).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Baba, to use a fire fighting robot/vehicle as the work vehicle of the combination, and it would further have been obvious in view of Koselka to use a temperature sensor as the fire detecting sensor as a mere selection of an art appropriate type of fire sensor to use or at most a mere substitution of one art known fire sensor to use and to use a gas fire extinguishant in a gas cylinder and a valve control section as taught by Ariizumi, as obvious selections of art appropriate extinguishant and extinguisher structures to use for the fire fighting robot. For clarity, Baba provides the motivation to add fire fighting functionality to the Anderson work vehicles, and Koselka discloses a sensor useful in fire detection and Ariizumi discloses a fire extinguisher and related automatic control structure that are obvious to add to the work vehicle to accomplish the fire fighting task. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Warlow and either Dimenstein or Sato, either alone or also in view of Andersson2 as applied to claim 1 above, and further in view of U.S. Patent #9,241,442 to Diazdelcastillo (Diaz).
With Respect to Claim 4
As an alternative to the rejection above using Anderson in view of Casucci and either Dimenstein or Sato alone, although the work vehicle is clearly only functionally claimed, in the interests of advancing prosecution, this combination is presented as an alternative rejection of claim 3. 
Diaz discloses a work vehicle for autonomous work wherein the work to be carried out by the work vehicles is a grass cutting work for cutting grass growing in the work site (Col. 4 lines 8-19); and the work vehicle includes an air blowing section (Col. 4 lines 20-24) for blowing air onto a dropped object in the work site (it is Examiner’s position that blowing air for specific tasks inherently allows blowing air onto an appropriate dropped object on a work site and/or alternately it would be obvious to have this task be done as a mere selection of an art appropriate blowing task).  
	 It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Anderson to use different work vehicle structures for various tasks including lawn related tasks, and the disclosure of Diaz of using a work vehicle for grass cutting and air blowing, to form the work vehicle of the combination for these purposes (either permanently or by using replacable modules as taught by Diaz for the benefits disclosed by Diaz for its modular structure as well as the commonly known benefits of such modularity/separability).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Warlow and either Dimenstein or Sato, either alone or also in view of Andersson2 as applied to claim 1 above, and further in view of Diaz and/or U.S. Patent #6,611,738 to Ruffner (Ruffner)
With Respect to Claim 5
As an alternative to the rejection above using Anderson in view of Casucci and either Dimenstein or Sato alone, although the work vehicle is clearly only functionally claimed, in the interests of advancing prosecution, this combination is presented as an alternative rejection of claim 3. 
Diaz discloses a work vehicle for autonomous work wherein the work to be carried out by the work vehicles is a grass cutting work for cutting grass growing in the work site (Col. 4 lines 8-19) as well as the use of telescopic arms (Col. 6 line 24) and rake/broom modules; Ruffner discloses a work vehicle for autonomous work wherein the work to be carried out by the work vehicles is a grass cutting work for cutting grass growing in the work site and including an arm portion (61, FIG. 6) that extends from a vehicle body along a work surface of the work site in a direction intersecting an advancing direction of the work vehicle.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Diaz, to add a telescopic arm or rake/broom module to the device which is an arm that extends from a vehicle body along a work surface of the work site in a direction intersecting an advancing direction of the work vehicle as a mere selection of an art appropriate direction for the arm to extend and/or a mere selection of an art appropriate rake/broom structure and direction to use.  Alternately it would have been obvious to use an arm portion as taught by Ruffner for the benefits disclosed by Ruffner for its structure.  Alternately, Diaz provides further motivation to add the Ruffner arms to the work vehicle of the combination.
Response to Arguments
Applicant’s arguments filed 1/6/2022 have been considered but are either not persuasive or are moot in view of the new ground(s) of rejection.
In response to Applicant’s arguments that the cited references do not teach or suggest all the features of amended claim 1 or provide the motivation for combining the various features to arrive at amended independent claim 1, see the rejection above for details of the new rejection and how the prior art renders obvious the claimed subject matter.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Although Applicant argues that the motivation is drawn strictly from the present application, Examiner maintains that the prior art references provide sufficient motivation, e.g. Speasl discloses the use of a track to move accommodated work vehicles stored on a transport vehicle, and Warlow discloses a movable track for moving cargo (the accommodated work vehicles are cargo), and see the rejection above for further details of the motivation which is taken from the prior art and/or the knowledge of one of ordinary skill in the art of the common benefits of such track systems. Examiner maintains that the rejection only takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, and so the reconstruction is proper.  
In response to Applicant’s argument that Anderson describes nothing that would require the arrangement of the combination, merely the use of a vehicle as the home location and a person having ordinary skill in the art would have chosen to simply place cases in the bed of a truck without more, a person of ordinary skill in the art is not an automaton, no evidence is provided for this assertion. Examiner maintains that although it would indeed have been obvious to simply locate appropriate vehicles in a pickup truck bed, or a car trunk, this does not indicate that other vehicular structures are not obvious, or that a person of ordinary skill in the art would not see and take advantage of the benefits of automated movement of cases (e.g. to save on labor costs, make it easier to load and unload the autonomous vehicles, etc.) 
In response to applicant's arguments against the references individually (e.g. that Anderson only broadly discloses its vehicle and other structures and so does not disclose the details of the claimed structures, Warlow does not disclose electrical connections between the track and cargo, and other arguments relating to particular references not teaching features which they are not indicated as being used for), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In response to Applicant’s argument that Anderson does not disclose or render obvious storing multiple accommodation devices on a rotating, movable track in the bed of a vehicle, Warlow discloses using multiple containers to store multiple pieces of cargo on a vehicle, and Speasl discloses movable storage spaces for multiple autonomous vehicles, and Examiner maintains that a person of ordinary skill in the art would consider it obvious to hold the accommodation devices in separate storage areas/containers/docking spaces in order to store them more easily and/or prevent damage to them and/or for other common benefits of different cases for objects in a vehicle, and/or for the other benefits of such disclosed by Warlow and/or Speasl. 
In response to Applicant’s arguments that the cited references would not have been combined by a person having ordinary skill in the art, and the prior art references are not combinable in their totality by a person having ordinary skill in the art other than by using the application as a roadmap, this is simply another hindsight argument, see the response to similar arguments above for details. 
In response to applicant's argument that Warlow, Speasl, Sato and Dimenstein are nonanalogous art (this appears to be part of the intent of the argument that they are not combinable and the office action uses a wide range of references), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all of the references are relevant to particular problem(s) with which Applicant was concerned, such as autonomous work vehicles (which are one part of the invention, recharging batteries/power sources (a second part of the invention), and vehicular transportation (a third part of the invention), and Examiner maintains that a person of ordinary skill in the art, reading the Anderson reference, would consider it obvious (and in fact, would need to) to consider other prior art references to provide details of structures only broadly disclosed by Anderson (e.g. determining appropriate details for the vehicular structure, power charging structure, etc). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (e.g. the general unsupported conclusory statement that the claimed features could not be assembled from the teachings of the cited references), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Anderson discloses much of the functionality of the claimed structures, but does not provide details as to how these functions are accomplished (e.g. it discloses recharging but does not detail the structure of the charger/recharger or how it operates), necessitating one of ordinary skill in the art to look to their own knowledge and/or other prior art references to obtain such details, and the other prior art references provide such details; see the rejection of the claims above for the teachings, suggestions, and motivations that would lead one of ordinary skill in the art to combine the references to arrive at the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734